Citation Nr: 0520219	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-14 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from November 1978 to November 
1981, and from June 1992 to October 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
San Antonio, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2000, the veteran and his wife provided oral 
testimony before a hearing officer at the RO, a transcript of 
which has been associated with the claims file.

In September 2002, the veteran provided oral testimony before 
a Veterans Law Judge via video-conference with the RO, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claim at this time would be 
premature.  The Veterans Law Judge that conducted the hearing 
in September 2002 is no longer employed at the Board.  In a 
letter received at the Board in June 2005, the veteran 
requested that he be scheduled for another video-conference 
hearing before a Veterans Law Judge at the Houston RO.  
Accordingly, the case is remanded for the following action:

Schedule the veteran for a video-
conference hearing at the Houston RO 
before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




